Chief Judge Lippman
(dissenting). In my view, there exists a reasonable view of the evidence that would support a finding that defendant acted recklessly, but not intentionally, when he stabbed Edgar Ojeda, and defendant therefore was entitled to submission of the lesser included offense of second-degree manslaughter.
Defendant’s intent has always been the central issue in this case.* The majority’s lengthy opinion boils down to the erroneous assessment that the forensic evidence is conclusive on that issue. It is true that the nature and severity of the victim’s wounds present “strong evidence of intent to cause at least serious physical injury” (majority op at 124). However, the question of whether a defendant was entitled to a charge-down “is not directed at whether persuasive evidence of guilt of the greater crime exists” (People v Van Norstrand, 85 NY2d 131, 136 [1995]). Indeed, for our purposes, “evaluation of the persuasiveness of the evidence of guilt of the greater crime is irrelevant” (People v Green, 56 NY2d 427, 434 [1982]).
Instead, our inquiry focuses on whether “there is a reasonable view of the evidence in the particular case that would support a finding that the defendant committed the lesser included offense, but not the greater” (People v Heide, 84 NY2d 943, 944 [1994]; see also CPL 300.50). Critically, to determine whether such a reasonable view exists, we are required to view the evidence in the light most favorable to defendant (see e.g. People v Martin, 59 NY2d 704, 705 [1983]; People v Henderson, 41 NY2d 233, 236 [1976]).
Viewed in that light, I believe that, notwithstanding the medical evidence, a jury could reasonably find that defendant committed reckless, rather than intentional, homicide. The trial testimony established that Ojeda was stabbed during a late-night barroom brawl between two groups of intoxicated men. When several of the People’s witnesses attempted to downplay the chaos of the scene, they were impeached with testimony *126from defendant’s first trial, in which they said the stabbing occurred amidst “a big ruckus,” with “[p]eople running back and forth,” “screaming,” and “yelling.” The testimony of defendant’s brother Julio similarly depicted a melee in which “all the punches [were] going off’ so that he was unable to discern the direction from which the blows were coming. Consistent with the depiction of drunken chaos and confusion, none of the four eyewitnesses who testified actually observed a knife in defendant’s hand.
In addition, the People introduced defendant’s pretrial statements, from which a jury could reasonably conclude that defendant, in a state of intoxication, wielded the knife in an attempt to repel his opponents, but that he lacked the intent to cause serious physical injury or death. In taking a contrary view, the majority fails to draw reasonable inferences in defendant’s favor.
When questioned following his arrest, defendant explained that, moments after he approached Ojeda, the “crowd rose,” and defendant “felt punches and grabbing” and the crowd “shifting” around him. He described receiving a blow from an unknown source beside or behind him, reaching for his knife, and “swinging] to get out of there.” He also expressly denied acting intentionally. Instead he insisted that he “didn’t mean it” and was “swinging [the knife] at the crowd,” “trying to get out of there.” Defendant also explained that he had been intoxicated and could recall almost nothing about Ojeda’s appearance. When asked if he swung the knife at the person standing in front of him (Ojeda), defendant replied, “there [were] a few of them standing in front of me.” Additionally, contrary to the majority’s assertion, it is far from clear that defendant’s mild gesticulation in the video was intended to be a reenactment of his motions with the blade. To draw such an inference ignores our duty to view the evidence in the light most favorable to defendant. Viewing defendant’s fleeting hand motion in the appropriate light, a jury could reasonably decline to attribute significance to this unremarkable gesture.
Moreover, a factfinder would have reason to doubt the reliability of defendant’s recollection given the evidence of his inebriation, which resulted in the issuance of an intoxication charge to the jury. The majority addresses this aspect of the case only to note that, in People v Butler (84 NY2d 627, 630 [1994]), we rejected a per se rule that an intoxication charge should automatically entitle a defendant to submission of reck*127less manslaughter as a lesser included offense. What the majority fails to recognize is that Butler itself acknowledged that it was an “exceptional case” (id. at 631), and noted the “generality” that, “in a great many cases in which an intoxication instruction may be warranted and is given, some corresponding lesser-included offense might be necessitated” (id. at 630, 631). In Butler, the “severity of the numerous wounds,” 34 in total, “nine of which were individually fatal” (id. at 634), warranted an exception. Such an exception is not warranted here. Rather than 34 stab wounds, nine of them lethal, there were three stab wounds, one of which was fatal.
As Butler recognizes, entitlement to an intoxication charge will frequently coincide with a reasonable view of the evidence that a defendant possessed a reckless state of mind. Here, it would be reasonable to conclude that defendant’s intoxication rendered him unable to appreciate the risk of death he created by aggressively brandishing a knife in the middle of a barroom brawl. Under our law, such failure of perception due to voluntary intoxication falls within the definition of recklessness (Penal Law § 15.05 [3] [“(a) person who creates (a substantial and unjustifiable) risk but is unaware thereof solely by reason of voluntary intoxication also acts recklessly with respect thereto”]).
In addition, while there may well be “[n]o minimum number of knife wounds . . . required to manifest intent” (majority op at 123), Ojeda’s wounds bore no resemblance to those in cases where the forensic evidence was dispositive of intent (see Butler, 84 NY2d at 629-630; People v Vega, 68 AD3d 665, 665 [1st Dept 2009] [“49 stab wounds, mostly to (the) victim’s neck and chest,” penetrating “the heart, lung, liver and spleen”]; People v Alexis, 65 AD3d 1160, 1160-1161 [2d Dept 2009] [victim’s throat slashed 14 times; two wounds severed the jugular vein]; People v Collins, 290 AD2d 457, 458 [2d Dept 2002] [six stab wounds; five fatal]). That Ojeda was stabbed twice in the back of his shoulder, as well as once in the front, reinforces the reasonableness of a finding that defendant swung the knife indiscriminately, albeit forcefully, while the crowd was “shifting” around him. The medical evidence does not, therefore, lead to an inexorable conclusion that “[t]he crime was intentional ... or nothing” (Butler, 84 NY2d at 634).
Finally, the cases cited by the majority, in which defendants were denied a charge-down based on the nature of wounds less numerous than those in Butler, are readily distinguishable on *128their facts, or lack thereof (see People v Henderson, 110 AD3d 1353 [3d Dept 2013], and People v Lopez, 72 AD3d 593 [1st Dept 2010]). While the circumstances surrounding the stabbing in Lopez are not recounted in the opinion, the stabbing in Henderson clearly occurred during a one-on-one confrontation in an apartment (Henderson, 110 AD3d at 1353), not a tumultuous altercation in the midst of a crowded bar. There was also proof in Henderson that the defendant confronted the victim, left to retrieve a knife, and committed the stabbing upon his return, having expressed a desire “to even the odds” (Henderson, 110 AD3d at 1353). Such circumstances are simply inapposite to the facts here, especially since there is no indication that either Lopez or Henderson involved evidence of intoxication.
In sum, the testimony regarding the chaotic bar fight, combined with defendant’s post-arrest statements and the evidence of his intoxicated state, provided a reasonable basis to find defendant guilty of reckless manslaughter and to acquit on the intentional counts. Under these circumstances, it was reversible error to refuse defendant’s request for a charge of manslaughter in the second degree. Accordingly, I would reverse the Appellate Division order and grant defendant a new trial.
Judges Graffeo, Smith, Pigott and Rivera concur with Judge Read; Chief Judge Lippman dissents and votes to reverse in an opinion in which Judge Abdus-Salaam concurs.
Order affirmed.

 At defendant’s first trial, where the court did submit second-degree manslaughter as a lesser included offense, the jury struggled with the mens rea element and sought “clarification of the terms ‘bodily harm’ and ‘reckless action’ ” (Matter of Rivera v Firetog, 11 NY3d 501, 504 [2008], cert denied 556 US 1193 [2009]). Ultimately, jury deadlock resulted in a mistrial (id. at 503).